Title: To George Washington from Charles Lee, 13 September 1786
From: Lee, Charles
To: Washington, George



Sir
Alexandria Sepr 13. 1786

This is accompanied with instruments of writing which I hope you will find agreeable to your intentions.
Mr Lund Washington is said not to have qualified as exr of

Manley in which case he need not be a party to the deed but I conceive it necessary that he should in open court renounce the execution thereof and that his renunciation should be recorded if already this has not been done—After this the deed of Manleys exrs as drawn by me ought to be executed and not before Mr L. Washington’s renunciation—If Mr L. Washington ever did qualify as exr of Manley, he must be a party to the deed.
Mrs Sanford having some time ago qualified as exr it became necessary to make her a party and this occasions her husband to be joined with her in the deed.
One of Manleys children having arrived to full age has not altered the trust.
The lease to Robertson not having been recorded, it is void in law and equity against purchasers without notice, and in the present case void in law if the assignment accepted from Mrs French shall not make it valid, which I think it will do.
The clause in that lease respecting the nonpayment of rent doth not avoid or forfeit the lease, till there be a demand of the rent and an actual reentry for the non payment thereof.
You have by Mrs French’s assignment the same power over Robertson that she had. To save trouble I joined in the same deed the assignment of Robertson’s lease and the demise of the residue of Mrs French’s estate in the plantation & slaves. I have the honor to be with every sentiment of esteem and respect your most obed. hble serv.

Charles Lee


P.S. A blank is left in Triplett and Sanfords deed for the name of the patentee because the deeds to Manley mention Nicholas Spencer and your letter Spencer and Washington which you will please to fill up as may be right. C. Lee

